394 Mich. 445 (1975)
231 N.W.2d 650
PEOPLE
v.
HOWELL
Docket No. 56682.
Supreme Court of Michigan.
Decided July 23, 1975.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Patricia J. Boyle, Principal Attorney, Research, Training and Appeals, and *446 Robert M. Morgan, Assistant Prosecuting Attorney, for the people.
Jack J. Kraizman, for defendant.
MEMORANDUM OPINION. Willie A. Howell was found guilty by a jury of receiving and concealing stolen property over the value of $100, MCLA 750.535; MSA 28.803. The Court of Appeals reversed that conviction. 58 Mich App 152; 227 NW2d 266 (1975). The prosecution sought leave to appeal in this Court. We grant leave and under GCR 1963, 865.1(7), reverse the Court of Appeals and reinstate the conviction of Howell.
The salient issue concerns a search and seizure, in Detroit, of jewelry stolen four days before in a Grand Rapids burglary.
Defendant was a passenger in an automobile stopped for a traffic violation. One police officer at the scene of the arrest said he observed, in plain sight, a small pouch-type bag in the car which he could see contained chains, watches and rings. After this initial observation, upon which the officer predicated no action, the officer returned to his own vehicle and, looking back to the stopped vehicle, observed one man in the stopped vehicle hand something from the front seat to the back where another man leaned down. The officer re-approached the automobile and asked what had happened to the bag. The response was, "What bag?" The bag was found hidden in a stepwell.
The officers then proceeded to make arrests and make further checks as to the true ownership of the jewelry.
On these facts, this Court is of the opinion that the officers had probable cause to proceed as they did. The following facts were in evidence: (1) The *447 bag was bulging and the jewelry was in plain view. An officer saw a variety and quantity of jewelry more akin to the results of a theft than to property likely to be the personal belongings of an occupant of the automobile; (2) the bag was not the kind that a jewelry salesman would normally use; (3) the furtive behavior observed by the police officers; (4) the response, "What bag?" While furtive behavior by itself does not justify a search, furtive behavior may be considered as a factor, and, as in this case, in combination with other factors, may help establish probable cause.
T.G. KAVANAGH, C.J., and WILLIAMS, LEVIN, M.S. COLEMAN, J.W. FITZGERALD, and LINDEMER, JJ., concurred.
SWAINSON, J., took no part in the decision of this case.